Barnhill, J.,
dissenting: Plaintiff’s intestate entered into a written agreement to clear a certain portion of tbe right of way of tbe defendant’s power line for a stipulated amount. Tbe terms of this agreement constituted tbe deceased an independent contractor. Tbe defendant was not under tbe same duty to warn him as it would bave been under a contract of employment.
Conceding, however, tbat it was an act of negligence for tbe defendant to maintain its line with wires carrying voltage of 66,000 so near tbe ground, as this evidence indicates, and conceding further tbat it was tbe duty of tbe defendant to warn tbe plaintiff, who bad represented himself as an experienced woodsman, it appears from tbe record tbat be was warned in detail of tbe dangers incident to tbe work. Tbe defendant’s electrical engineer testified tbat be advis'ed deceased tbat “should be be given tbe contract, there were perhaps a few bushes tbat would probably bit tbe line if they were not cut properly, and we advised him to bave at least one man with him at all times and we also advised him tbat should any bushes be larger than be thought be could handle, bis helper ought to bave a rope and rope it so it could not, under any condition, reach tbe line; and we told him we did not expect him to cut anything tbat would be at all dangerous, but we would prefer our linemen to do tbat and we would not deduct anything for tbat. Anything tbat appeared dangerous be would leave it. We told Mr. Calhoun at this time tbat tbe line was energized, tbat is, it bad current on it; we told him there might be a few bushes tbat could bit tbe line and under no condition should be allow anything, even small growth, to bit tbe line, tbat it might interfere with tbe operation of tbe line and might not be safe for him to allow it to do so. I told him we would not want to send him tbe contract unless be would promise to bave at least one man to help *262him, and at the same time I repeated what we told him previously — by all means he should have a helper with him at such time as he cut bushes that might touch the line and that all trees like that should be roped, and if he did find anything that wasn’t safe to cut, that our linemen will take care of that and he should leave that alone. He agreed to that instruction.” Henry Turpin testified that he heard the conversation and that Mr. Tompkins explained to the deceased that those lines would always be hot with 55,000 volts. This witness repeated in substance the instructions heretofore outlined. This witness further says Mr. Tompkins asked the deceased if he thoroughly understood the situation in regard to the danger to the line and property and to himself, and to do the work safely, and he just replied that he thoroughly understood what he was up against. “I talked with him and told him about the same thing Mr. Tompkins told him and warned him to make sure that he didn’t let anything come in contact with the conductors regardless of how small it was and if there was any doubt to leave it alone; and if there was any doubt it might fall and touch the line if he did cut it to always tie it and let a man hold it while another one cut it.” There was other evidence of warning.
The deceased disregarded these instructions and undertook to do the work alone without the assistance of a helper or rope. The tree which fell against the wire and killed the deceased was standing about 15 feet from the outside wire and the limbs extended to within 5 or 6 feet of the wire. If the deceased was an experienced woodsman, as he represented himself to be, then he knew how to fell a tree so as to make it fall in the desired direction. However, he undertook to fell this tree without taking the necessary precaution, without having a helper and without using a rope, in total disregard of the instructions he had received. Furthermore, it appears that the deceased signed the contract and then began work without returning it to the defendant and without giving it any notice that he had begun the work. Therefore, the defendant had no opportunity, after the contract was executed, to give deceased any further warning, or to ascertain whether he was taking the necessary precautions or to furnish any required supervision.
Under the circumstances, I am of the opinion that the negligent conduct of the deceased materially contributed to and was, as a matter of law, one of the proximate causes of his injury and death.
For the reasons stated, I am unable to concur in the majority opinion.